Case 8:21-cv-00595-JLS-ADS Document 1-1 Filed 03/31/21 Page 1 of 13 Page ID #:6




                          EXHIBIT “A”
Case 8:21-cv-00595-JLS-ADS Document 1-1 Filed 03/31/21 Page 2 of 13 Page ID #:7

                                                                                                        Service of Process
                                                                                                        Transmittal
                                                                                                        03/01/2021
                                                                                                        CT Log Number 539128605
    TO:         Kathleen Sturgeon
                Markel
                10275 W HIGGINS RD STE 750
                ROSEMONT, IL 60018-5625

    RE:         Process Served in California

    FOR:        Markel Service, Incorporated (Domestic State: VA)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                                  MANNA KADAR BEAUTY, INC., ETC., PLTF. vs. EVANSTON INSURANCE COMPANY, ETC.,
                                                      ET AL., DFTS. // TO: MARKEL SERVICE, INCORPORATED
    DOCUMENT(S) SERVED:                               -
    COURT/AGENCY:                                     None Specified
                                                      Case # 30202101185933CUMCCJC
    NATURE OF ACTION:                                 Insurance Litigation
    ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Los Angeles, CA
    DATE AND HOUR OF SERVICE:                         By Process Server on 03/01/2021 at 02:21
    JURISDICTION SERVED :                             California
    APPEARANCE OR ANSWER DUE:                         None Specified
    ATTORNEY(S) / SENDER(S):                          None Specified
    ACTION ITEMS:                                     SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780118188198

                                                      Image SOP

                                                      Email Notification, Kathleen Sturgeon legalregulatory@markel.com

                                                      Email Notification, Laurie Ford laurie.ford@markel.com

                                                      Email Notification, Scott Olson scott.olson@markel.com

                                                      Email Notification, Karen Earls karen.earls@markel.com

    REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                      818 West 7th Street
                                                      Los Angeles, CA 90017
                                                      866-401-8252
                                                      EastTeam2@wolterskluwer.com
    The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
    relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
    of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
    advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
    therein.




                                                                                                        Page 1 of 1 / SS
   Case 8:21-cv-00595-JLS-ADS Document 1-1 Filed 03/31/21 Page 3 of 13 Page ID #:8



                                                                 Wolters Kluwer

                         PROCESS SERVER DELIVERY DETAILS




  Date:                    Mon, Mar 1, 2021

  Server Name:             ASAP LEGAL




  Entity Served            MARKEL SERVICE, INCORPORATED

' Agent Name              1 CT CORPORATION SYSTEM

I Case Number              30.2021.01185933.cu.mc.cjc

, Jurisdiction            I CA




     1                                                    11
 Case 8:21-cv-00595-JLS-ADS Document 1-1 Filed 03/31/21 Page 4 of 13 Page ID #:9
             Electronically Filed by Superior Court of California, County of Orange 02/24/2021 09:5a:36 AM
   30=2021-011-85933-CU-MC-CJC - ROA #4 - DAVID H. YAMASAKI, Clerk of the Court By Arlene Gill, Deputy CtiadM-100
                                            SUMMONS                                                                      FOR COURT USE ONLY
                                                                                                                     (SOLO PARA USO DE LA CORTE)
                                     (CITACION JUDICIAL)
 NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):
 EVANSTON INSURANCE COMPANY, an Illinois corporation; MARKEL
 SERVICE, INCORPORATED, a Virginia corporation; MARKEL
 CORPORATION, a Virginia corporation; and DOES 1-10, inclusive
 YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
 MANNA KADAR BEAUTY, INC., a California corporation


   NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
   below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.goviselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
   may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
  (www.courtinfo.ca.goviselfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
  jAVISO! Lo hen demandado. Si no responde denim de 30 dins, la code puede decidir en su contra sin escuchar su versiOn. Lea la informacion a
  continuaci6n.
     Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citacion y pope/es legates pare presenter una respuesta por escrito en esta
  code y hacer que se entregue una copia al demandante. Una carte o one Ilamada telefOnica no /o protegen. Su respuesta por escrito tiene que ester
  en form ato legal correcto si desea que procesen su caso en la code. Es posible que haya un formulario que usted pueda usar para su respuesta.
  Puede encontrar estos formularios de la code y mas informacido en el Centro de Ayuda de las Codes de California (www.sucorte.ca.gov), en la
  biblioteca de !eyes de su condado o en la code que be quede mas cerca. Si no puede pagar la cuota de presentaciOn, pida al secretario de la code
  que le de un formulario de exencion de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la code le
  podra guitar su sue/do, dinero y bienes sin mas advertencia.
     Hay otros requisitos legates. Es recomendable que flame a un abogado inmediatamente. Si no conoce a un abogado, puede flamer a un servicio de
  remision a abogados. S/no puede pager a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
  programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Codes de California, (www.sucode.ca.gov) o poniendose en contacto con la code o el
  colegio de abogados locales. AVISO: Por ley, la code tiene derecho a reclamar las cootas y los costos exentos por imponer un gravamen sobre
  cualquier recuperachon de $10,0006 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
  pager el gravamen de la code antes de que la code pueda desechar el caso.
 The name and address of the court is:                                                                      CASE NUMBER:
                                                                                                           (Nennero del Caso): 30-2021-01185933-Cu-t4c-CJC
(El nombre y direccion de la code es): Judge John C. Gastelurn
Orange County Superior Court
Central Justice Center
700 Civic Center Drive West
Santa Ana, CA 92701

 The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la direcciOn y el neimero de telefono del abogado del demandan(e, o del demandante que no hone abogado, es):
Wayne R. Gross (Bar No. 138828); Evan C. Borges (Bar No. 128706); Deborah S. Mallgrave (Bar No. 198603)
GREENBERG GROSS LLP
650 Town Center Drive, Suite 1700, Costa Mesa, CA 92626 Telephone: 949-383-2800
DATE:                                                   Clerk, by                Arlene Gill                                                            , Deputy
               02124;2021
(Fecha)                                DAVID H. YAMASAKI, Clerk of che Court      (Secretano)                                                          (Adjunto)

(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatiOn use el formulario Proof of Service of Summons,(POS-010)).
                                       NOTICE TO THE PERSON SERVED: You are served
                                       1,  fl as an individual defendant.
                                       2.     as the person sued under the fictitious name of (specify):
                                                                                MARKEL SERVICE,              INCORPORATED, A VIRGINIA
                                       3.     ai on behalf of (specify): CORPORATION
                                            under:       CCP 416.10 (corporation)                              D CCP 416.60(minor)
                                                         CCP 416.20 (defunct corporation)                      El CCP 416.70 (conservatee)
                                                          LI CCP 416.40 (association or partnership)           LiiCCP 416.90 (authorized person)
                                                               other (specify):
                                       4.     U by personal delivry on (dale):
                                                                                                                                                           Page 1 of 1
  Form Adopted for Mandatory Use                                                                                                 Code of Civil Procedure §5412.20, 465
    Judicial Council of California
                                                                               SUMMONS                 American legalNel, Inc.
                                                                                                                                                   www.courlinfo.ca.gov
                                                                                                       www.FormsWorkflow.com
    SUM-100'Rev. July 1. 2009]
Case 8:21-cv-00595-JLS-ADS Document 1-1 Filed 03/31/21 Page 5 of 13 Page ID #:10
            1.e.ctro.n ice                                                                      M
 30-2021-01 85933-CU-MC-CJC - ROA # 2 - DAVID H. YAMASAKI, Clerk of the Court By Arlene Gill, Deputy Clerk.




             WAYNE R. GROSS, State Bar No. 138828
              WGross@GGTrialLaw.com
             EVAN C. BORGES, State Bar No. 128706
              EBorges@GGTrialLow.com
         3   DEBORAH S. MALLGRAVE, State Bar No. 198603
              DMallgrave@GGTHalLow.com
         4   GREENBERG GROSS LLP
             650 Town Center Drive, Suite 1700
         5   Costa Mesa, California 92626
             Telephone:(949)383-2800
         6   Facsimile:(949)383-2801

         7 Attorneys for Plaintiff Manna Kadar
           Beauty, Inc.
         8
                             SUPERIOR COURT OF THE STATE OF CALIFORNIA
         9
                              COUNTY OF ORANGE,CENTRAL JUSTICE CENTER
        10

        11
           M ANNA KADAR BEAUTY,INC., a                         Case No.
        12 California corporation,
                                                               COMPLAINT FOR:
        13                 Plaintiff,
                                                               (1)DECLARATORY JUDGMENT
        14          V.                                         (2)BAD FAITH — UNREASONABLE
                                                               FAILURE TO DEFEND
        15
           EVANSTON INSURANCE COMPANY,an
       16 Illinois corporation; MARKEL SERVICE,
           INCORPORATED,a Virginia corporation;
       1 7 M ARKEL CORPORATION,a Virginia
           corporation; and DOES 1-10, inclusive,
      '18
                          Defendants.
       19

        20

        21

        22

        23

        24

        25

        26

        27

        28


                                                        COMPLA INT
Case 8:21-cv-00595-JLS-ADS Document 1-1 Filed 03/31/21 Page 6 of 13 Page ID #:11




                   Plaintiff Manna Kadar Beauty, Inc.("MKB")alleges as follows:

                                          I.      NATURE OF THE ACTION

        3            1.    In this action, MKB seeks a declaratory judgment that a Commercial General

       4 Liability insurance policy (the "Policy") that Evanston Insurance Company ("Evanston") and its

        5 parent company, Markel Corporation ("Marken, issued to MKB establishes coverage for an

       6 underlying cross-demand for arbitration brought by FabFitFun ("FFF")against MKB. The

        7 underlying arbitration is captioned Manna Kadar Beauty, Inc. v. FabFitFun, Inc., AAA

       8    Arbitration No. 01-19-0003-0245 (the "Arbitration"). •

       9           2.      In the underlying arbitration, FFF has alleged (without merit) that MKB's Charcoal

       1 0 Body Scrub (the "Scrub") caused personal injuries. FT's claims in the Arbitration are covered

       11   under the Policy. The Policy provides: "We will pay those sums that the insured becomes legally

       1 2 obligated to pay as damages because of'bodily injury' or 'property damage' to which this

       1 3 insurance applies." (Policy § 1.1.a.) Importantly, the Policy provides,"[w]e will have the right

       14 and duty to defend the insured against any 'suit' seeking those damages." (Mid; emphasis

       1 5 added.)

      16           3.      Moreover, under California law, the insurer has a broad duty to defend. For

       1 7 example,"that the precise causes of action pled by the third party complaint may fall ()inside

      1 8 policy coverage does not excuse the duty to defend where, under the facts alleged, reasonably

       19 inferable, or otherwise known, the complaint could fairly be amended to state a covered liability."

      20 (Scottsdale Ins. Co. v. MV Transportation (2005)36 Ca1.4th 643, 654.) "In general, where there is

      21    any doubt as to whether the duty to defend exists, the doubt must be resolved in favor of the

      2') insured and against the insurer." (Ringler Associates Inc. v. Maryland Cas. Co. (2000) 80

      23 Cal.App.4th 1 165, 1 186.) Thus, under the California law, Markel is obligated to provide

      24 coverage.

      25           4.      Despite the claims made in the Arbitration of bodily injury. Evanston and Markel

      26 have refused to provide coverage. MKB therefore brings this action for declaratory relief, which

      27 seeks a declaration that the Policy provides coverage for the Arbitration, and that Evanston and

      28 M arkel have a duty to provide for MKB's defense. MKB also alleges that Evanston and Markel


                                                       COMPLAINT
Case 8:21-cv-00595-JLS-ADS Document 1-1 Filed 03/31/21 Page 7 of 13 Page ID #:12




            acted in bad faith in denying MKB's claim. In particular, given the broad scope of the insurer's

            duty to defend, and the allegations made in the Arbitration, Evanston and Markel have no good-

        3 faith basis to deny coverage. MKB therefore also seeks monetary damages, including punitive

        4 damages.

        5                                            II.      PARTIES

       6            5.     Plaintiff Manna Kadar Beauty, Inc. is a cosmetics company located in Irvine,

        7 California.

        8          6.      Defendant Evanston Insurance Company is an insurance company that, on

       9 information and belief, is based in Illinois.

       10          7.      Defendant Markel Service, Incorporated ("Markel Service") is a claim service

       11   manager for Evanston Insurance Company and, on information and belief, is headquartered in

       1 2 Glen Allen, Virginia.

       13          8.      Defendant Markel Corporation is a holding company for insurance, reinsurance,

       14 and investment operations. On information and belief, Defendants Evanston Insurance Company

       1 5 and Markel Service are subsidiaries of Markel Corporation, which is headquartered in Glen Allen,

       16 Virginia.

       17                                III.    JURISDICTION AND VENUE

       18          9.      The Court has jurisdictional over this matter. An endorsement to the Policy

       19 provides that, "It is agreed,that,in the event of the failure of the Company to pay any amount

      20 claimed to be due hereunder, the Company, at the request of the Named Insured, will submit to the

      21    jurisdiction of a court of competent jurisdiction within the United States and will comply with all

      22 requirements necessary to give such court jurisdiction and all matters arising hereunder shall be

      23 determined in accordance with the law and practice of such court." Further, the endorsement

      24 states,"Pursuant to Section 1772, et seq., of the California Insurance Code, a surplus line insurer

      25    may be sued upon any cause of action arising in this state under any surplus line insurance

      26 contract made by it, or any evidence of insurance issued or delivered by the surplus line broker,

      27 pursuant to the procedures set forth in Sections 1610 to 1620, inclusive."

      28            1 0.   MKB is based in Irvine, California, and this lawsuit relates to an arbitration

                                                              -3-
                                                           COMPLAINT
Case 8:21-cv-00595-JLS-ADS Document 1-1 Filed 03/31/21 Page 8 of 13 Page ID #:13




        1   currently pending in California.

                   1 1.    Accordingly, this matter is properly before the Orange County Superior Court.

        3                               IV.     FACTUAL ALLEGATIONS
        4          A.      The Policy

        5          1 2.    Evanston and Markel issued policy number 3AA339942 to MKB (the "Policy").

        6 The Policy is a Commercial General Liability ("CGL") policy. Per the declarations page of the

        7 Policy, the Policy has a general aggregate limit of $2,000,000. The aggregate limit for

        8 "Products/Completed Operations" is also $2,000,000. The policy also provides a $1,000,000 limit

        9 for "Personal and Advertising Injury," and a limit of $1,000,000 for "Each Occurrence." The

       10 "Common Policy Declarations" page states that the "Policy Period" is "5/17/2019 to 05/17/2020."

       11          1 3.    The Policy provides that the insurer will "pay those sums that the insured becomes

       12 legally obligated to pay as damages because of'bodily injury' or 'property damage' to which this

       1 3 insurance applies." (CGL Coverage Form at ¶ 1(a).) The Policy further provides that the insurer

       14 "will have the right and duty to defend the insured against any 'suit' seeking those damages."

       1 5 (Mid)

       16          14.     According to the Manufacturers and Distributors Value Enhancement endorsement

       1 7 to the Policy,'Bodily injury' means: a. Bodily injury, sickness or disease sustained by a person,

       1 8 including mental anguish or emotional distress resulting from any of these; or b. Death resulting

       1 9 from bodily injury, sickness or disease."

       20          B.     FFF's Claims Against MKB in the Arbitration
       71          1 5.   In the underlying cross-demand for arbitration brought by FFF against MKB,FFF

       22 claims that MKB's Scrub caused its customers to suffer bodily injuries.

       23          1 6.   FFF claimed that "[s]everal customers complained about getting rashes and

       24 breaking out in hives." FFF also insinuated that one of the Scrub's ingredients was not "100%

       25 safe."

       26          17.     HT further claimed that "a number of customers complained about getting rashes

       27 after applying the" Scrub. According to F1717, its "customers complained of getting 'itchy/burning

       28 red bumps,. 'painful burns,' 'diem           burns,' and breaking out in 'hives.'"

                                                           -4-
                                                       COMPLA INT
Case 8:21-cv-00595-JLS-ADS Document 1-1 Filed 03/31/21 Page 9 of 13 Page ID #:14




        1           18.    Although MKB denies EFF's claims, and insists that the Scrub is a quality product

            that has not caused consumer harm, there can be no doubt that FFF has alleged bodily injuries

        3 given the plain language of it counter-demand for arbitration.

        4          C.      MKB Tenders Its Claim and Evanston Insurance Company Refuses to

        5                  Provide Coverage

        6           1 9.   Through counsel, MKB tendered its claim to Evanston Insurance Company.

        7 Evanston assigned a claim number of C065859, and assigned adjuster Sanjay Shivpuri to the file.

        8 Mr. Shivpuri is a Sr. Claims Examiner who works for Markel in Deerfield, Illinois.

        9          20.     On or about December 18, 2019, MKB received a "Disclaimer of Coverage"

       10          2 1.    The Disclaimer of Coverage stated,"Markel,Service, Incorporated, as claim service

       11   manager for Evanston Insurance Company (`Evanston'), acknowledges receipt of Counter-

       12 Claimant FabEitFun, Inc.'s(TabFitFun') Counter Demand for: 1) Breach of Contract; and 2)

       1 3 Declaratory Relief(`Counter-Demand') against Manna Kadar Beauty, Inc.(Insured') dated

       14 November 19, 2019, pending before the American Arbitration Association in Action No. 01-19-

       1 5 0003-0245."

       16          22.     The Disclaimer of Coverage further stated,"Based upon a review of the Counter-

       1 7 Demand and the policy, Evanston disclaims coverage for,the claims asserted in the Counter-

       1 8 Demand." Thus, Defendants have improperly refused to defend against counter-claims alleging

       19 bodily injury in the Arbitration.

       20                                  V.     FIRST CLAIM FOR RELIEF

       21                                       (Declaratory Judgment)

       22   (Against Defendants Evanston Insurance Company; Markel Service; Markel Corporation)

       23          23.     Plaintiff hereby incorporates by reference 'paragraphs 1 through 22 of this Complaint

       24 as though set forth in full herein.

      25           24. , An insurer must defend against a suit even "where the evidence suggests, but does not

       26 conclusively establish, that the loss is not covered." Gilonirose Chemical Coq). v. Superior Court

       27 (1993)6 Ca1.4th 287, 299.)

      28           25.     "Moreover, that the precise causes of action pled by the third party complaint may fall

                                                             -5-
                                                        COMPLA INT
Case 8:21-cv-00595-JLS-ADS Document 1-1 Filed 03/31/21 Page 10 of 13 Page ID #:15




            outside policy coverage does not excuse the duty to defend where, under the facts alleged, reasonably

            inferable, or otherwise known, the complaint could fairly be amended to state a covered liability."

        3 (Scottsdale Ins. Co. v. MY Transportation (2005)36 Ca1.41h 643, 654.) "If any facts stated or fairly

        4 i nferable in the complaint, or otherwise known or discovered by the insurer, suggest a claim

        5 potentially covered by the policy, the insurer's duty to defend arises and is not extinguished until the

        6 insurer negates all facts suggesting potential coverage." (Id. at p. 655.)

        7           26.    "In general, where there is any doubt as to whether the duty to defend exists, the

        8 doubt must be resolved in favor of the insured and against the insurer." (Ringler Associates Inc. .v.

        9 Maryland Cas. Co.(2000) 80 Cal.App.4th.1165, 1 186.) In an action seeking a declaration that an

       1 0 insurer has a duty to defend,"the insured need only show that the underlying claim may fall within

       11   policy coverage; the insurer must prove it cannot." (Montrose, supra, 6 Ca1.4th at p. 300.)

       12          27.      The Policy provides coverage for claims involving "bodily injury." The Policy

       13 provides that the insurer will "pay those sums that the insured becomes legally obligated to pay as

       14 damages because of'bodily injury' or 'property damage' to which this insurance applies." (CGL

       1 5 Coverage Form at 11 1(a).) The Policy further provides that the insurer "will have the right and

       16 duty to defend the insured against any 'suit' seeking those damages." (Ibid.)

       17          28.     The claims asserted by FFF in the underlying counter-demand for arbitration include

       1 8 bodily injury claims. FFF claimed that "[s]everal customers complained about getting rashes and

       19 breaking out in hives." FFF further claimed that "a number of customers complained about

       20 getting rashes after applying the" Scrub. According to FFF, its "customers complained of getting

       21   `itchy/burning red bumps,' painful burns,"chemical-like burns,' and breaking out in 'hives.'"

       22          29.      Accordingly, under the Policy, Defendants have a duty to defend. In refusing to

       23 provide coverage and defense, Defendants have breached that duty. An actual controv sy therefore

       74 exists, and MKB is entitled to a judicial declaration of its rights under the Policy.

       25                                 VI.    SECOND CLAIM FOR RELIEF

       76                            (Bad Faith — Unreasonable Failure to Defend)

       27   (Against Defendants Evanston Insurance Company; Markel Service; Markel Corporation)

       28          30.      Plaintiff hereby incorporates by reference paragraphs I through 29 of this Complaint

                                                              -6-
                                                         COMPLA INT
Case 8:21-cv-00595-JLS-ADS Document 1-1 Filed 03/31/21 Page 11 of 13 Page ID #:16




            as though set forth in full herein.

                    31 .     MKB was harmed by Defendants' breach of the obligation of good faith and fair

        3 dealing because Defendants failed to defend MKB in an arbitration that was brought against it.

        4           32.      MKB was insured under an insurance policy with Defendants, i.e., the Policy.

        5           33.      An arbitration was brought against MKB,and MKB gave Defendants timely notice

        6 that it was subject to a counter-demand for arbitration.

        7           34.      Defendants unreasonably, that is, without proper cause, failed to defend MKB against

        8 the arbitration.

        9           35.      MKB was harmed, including, without limitation, by having to pay legal expenses that

        10 otherwise would have been paid by Defendants.

       11           36:      Defendants' conduct was a substantial factor in causing MKB's harm.

       12                                         VII.   PRAYER FOR RELIEF

       13           WHEREFORE,MKB prays that this Court order, adjudge and decree the following relief:

       14           A.       A judicial declaration that the Policy requires Defendants to advance costs of

       1 5 defense, including legal fees, to defend against FFF's claims in the Arbitration;

       16          B.        A judicial declaration that the Policy requires Defendants to indemnify MKB

       1 7 against FFF's claims in the Arbitration relating to bodily injury;

       18          C.        Monetary damages resulting from Defendants' failure to provide coverage;

       19          D.        Punitive and exemplary damages;

       20          E.        Attorneys' fees and costs of suit; and

       21          F.        For such other and further relief as the Court may deem just and proper.

       22

       23 DATED: February 23, 2021                        GR.EENBERG GROSS 1_,LP

       24

       25
                                                          By:          k4/11               ld7a
       26                                                       Wayne R. Gross
                                                                Evan C. Borges
       27                                                       Deborah S. Mallgrave
                                                                Attorneys for Plaintiff Manna Kadar Beauty, Inc.
       28

                                                                -7-
                                                           COMPLAINT
Case 8:21-cv-00595-JLS-ADS Document 1-1 Filed 03/31/21 Page 12 of 13 Page ID #:17
              Electronically FilecLby Superior Court of California, County of Orange 02/24/2021 09.5836 AM
 —30-202-OR PARTY Vv1THOUT ATTORNEY (Name,                                                                          CM-010
                                                                                    Court By Arlene Cill, Deputy Clerk.
   ATTORNEY                                           Stale Bar number, and address).                                                FOR COURT USE ONLY
     Wayne R. Gross (Bar No. 138828); Evan C. Borges (Bar No. 128706);
     GREENBERG GROSS LLP                    Deborah S. Mallgrave (Bar No. 198603)
     650 Town Center Drive, Suite 1700
     Costa Mesa, CA 92626
          TELEPHONE NO.. 949-383-2800              FAX NO.. 949-383-2801

   ATTORNEY FOR (Name): Plaintiff Manna Kadar Beauty, Inc., a California corporation

  SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
       STREET ADDRESS: 700 Civic Center Drive West
      M AILING ADDRESS: 700 Civic Center Drive West

      CITY AND 2IP CODE: Santa Ana, CA 92701
           BRANCH NAME: CENTRAL JUSTICE CENTER

    CASE NAME: MANNA KADAR BEAUTY, INC. v. EVANSTON INSURANCE
    COMPANY; MARKEL SERVICE, INCORPORATED; MARKEL CORPORATION
                                                                                                                     CASE NUMBER:
          CIVIL CASE COVER SHEET                      Complex Case Designation
  El      Unlimited      0                 Limited
                                                              0 Counter            0 Joinder
         (Amount                           (Amount
                                                                                                        JUDGE:
         demanded                          demanded is        Filed with first appearance by defendant
         exceeds $25,000)                  $25,000 or less)      (Cal. Rules of Court, rule 3.402)       DEPT:

                                                Items 1-6 below must be completed (see instructions on page 2).
  1. Check one box below for the case type that best describes this case:
     Auto Tort                                          Contract                                  Provisionally Complex Civil Litigation
   • Auto (22)                                                    LI
                                                              Breach of contract/warranty (06) (Cal. Rules of Court, rules 3.400-3.403)
      LI   Uninsured motorist (46)                                LI
                                                              Rule 3.740 collections (09)                     El
                                                                                                        Antitrust/Trade regulation (03)
     Other PUPD/WD (Personal Injury/Property                      LI
                                                              Other collections (09)              I=1 Construction defect (10)
     Damage/Wrongful Death) Tort                                                                        Mass tort (40)
                                                                  LI
                                                               I nsurance coverage (18)           El
      LI   Asbestos (04)
                                                                  LI
                                                              Other contract (37)                             D
                                                                                                        Securities litigation (28)
      LI   Product liability (24)                      Real Property                                          El
                                                                                                        Environmental/Toxic tort (30)
      LI   Medical malpractice (45)                               LI
                                                               Eminent domain/Inverse                         D
                                                                                                        Insurance coverage claims arising from the
    0 Other PI/PD/WD (23)                                     condemnation (14)                         above listed provisionally complex case
     Non-PI/PD/WD (Other) Tort                         El     Wrongful eviction (33)                    types (41)
                                                                                                  Enforcement of Judgment
           Business tort/unfair business practice (07)            LI
                                                              Other real property (26)
                                                                                                  0 Enforcement of judgment(20)
   • Civil rights (08)                                 Unlawful Detainer
                                                       El     Commercial    (31)                  Miscellaneous Civil Complaint
     O     Defamation (13)
      D    Fraud (16)                                  I=1    Residential (32)                                D
                                                                                                        RICO (27)
                                                       El     Drugs (38)                          El    Other  complaint (not specified above)(42)
    0 Intellectual property (19)
                                                       J udicial  Review                          Miscellaneous Civil Petition
     O     Professional negligence (25)
                                                       O      Asset forfeiture (05)               O Partnership and corporate governance (21)
     :1
     1     Other non-PUPD/WD tort (35)
                                                       ID     Petition re: arbitration award (11) [j Other petition (not specified above)(43)
     Employment
    0 Wrongful termination (36)                                   LI
                                                              Writ of mandate (02)
      D    Other employment (15)                       El     Other judicial review (39)
 2. This case 0is               is not [21
                                        complex under rule 3.400 of the                        California Rules of Court. lithe case is complex, mark the
    factors requiring exceptional judicial management:
    a. 0 Large number of separately represented parties            d. El                         Large number of witnesses
    b.     D  Extensive motion practice raising difficult or novel e.                     D      Coordination with related actions pending in one or more courts
              issues that will be time-consuming to resolve                                      i n other counties, states, or countries, or in a federal court
    c. 0 Substantial amount of documentary evidence                f. 0                          Substantial postjudgment judicial supervision
 3. Remedies sought (check all that apply): a. 01monetary b.                            ES] nonmonetary; declaratory or injunctive relief               c.0 punitive
4.     Number of causes of action (specify): 2
 5. This case       LI is 0 is not a class action suit.
6..    If there are any known related cases, file and serve a notice of related case. (You —9y use form CM. 15.)
 Date: February 23, 2021
 Deborah S. Mallgrave                                                                           10'                6frak
                                    (TYPE OR PRINT NAME)                                                     SIGNATURE OF PARTY OR ATTORNE, FOR PARTY

                                                                                        NOTICE
   • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
     under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
     in sanctions.
   • File this cover sheet in addition to any cover sheet required by local court rule.
   • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
     other parties to the action or proceeding.
   • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                       Page 1 of 2

 Form Adopted for Mandatory Use                                                                                          Cal. Rules of Court. rules 2.30, 3.220. 3.400-3.403. 3.740.
   Judicial Council of California                                 CIVIL CASE COVER SHEET                                         Cal. Standards of Judicial Administration, std. 3.10
   CM.010(Rey. July 1, 20071                                                                                                                                   www.souninto.sa.gov
Case 8:21-cv-00595-JLS-ADS Document 1-1 Filed 03/31/21 Page 13 of 13 Page ID #:18

                                                                                                                                           CM-010
                                     I NSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
 To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must complete
 and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile statistics
 about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check one box for
 the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1, check the
 more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action. To assist you
 in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover sheet must be
 filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party, its counsel, or
 both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
 To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
 owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a 'transaction in
 which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
 damages,(2) punitive damages,(3) recovery of real property,(4) recovery of personal property, or (5) a prejudgment writ of attachment.
 The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
 time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections case
 will be subject to the requirements for service and obtaining a judgment in rule 3.740.
 To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the case
 is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by completing
 the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the complaint
 on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the plaintiff's
 designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that the case
 is complex.
                                                              CASE TYPES AND EXAMPLES
 Auto Tort                                          Contract                                          Provisionally Complex Civil Litigation (Cal.
      Auto (22)—Personal Injury/Property                Breach of Contract/Warranty (06)              Rules of Court Rules 3.400-3.403)
             Damage/Wrongful Death                           Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
      Uninsured Motorist (46)(if the                             Contract (not unlawful detaMer             Construction Defect (10)
             case involves an uninsured                               or wrongful eviction)                 Claims Involving Mass Tort (40)
             motorist claim subject to                      Contract/Warranty Breach—Seller                Securities Litigation (28)
             arbitration, check this item                         Plaintiff (not fraud or negligence)       Environmental/Toxic Tort (30)
             instead of Auto)                               Negligent Breach of Contract/                   I nsurance Coverage Claims
 Other PI/PD/WD (Personal Injury/                                 Warranty                                      (arising from provisionally complex
 Property Damage/Wrongful Death)                            Other Breach of Contract/Warranty                    case type listed above)(41)
 Tort                                                   Collections (e.g., money owed, open             Enforcement of Judgment
      Asbestos (04)                                         book accounts)(09)                              Enforcement of Judgment (20)
            Asbestos Property Damage                        Collection Case—Seller Plaintiff                     Abstract of Judgment(Out of
            Asbestos Personal Injury/                       Other Promissory Note/Collections                         County)
                   Wrongful Death                                Case                                            Confession of Judgment (non-
      Product Liability (not asbestos or                Insurance Coverage (not provisionally                         domestic relations)
              toxic/environmental)(24)                      complex)(18)                                         Sister State Judgment
       Medical Malpractice (45)                             Auto Subrogation                                     Administrative Agency Award
            Medical Malpractice—                            Other Coverage                                          (not unpaid taxes)
                   Physicians & Surgeons                Other Contract (37)                                      Petition/Certification of Entry of
            Other Professional Health Care                  Contractual Fraud                                         Judgment on Unpaid Taxes
                   Malpractice                              Other Contract Dispute                               Other Enforcement of Judgment
      Other PUPDAND (23)                            Real Property                                                     Case
            Premises Liability (e.g., slip              Eminent Domain/Inverse                          Miscellaneous Civil Complaint
            and fall)                                       Condemnation (14)                               RICO (27)
            Intentional Bodily Injury/PO/WO             Wrongful Eviction (33)                              Other Complaint (not specified
                  (e.g., assault, vandalism)            Other Real Property (e.g., quiet title)(26)              above)(42)
            Intentional Infliction of                       Writ of Possession of Real Property                  Declaratory Relief Only
                  Emotional Distress                        Mortgage Foreclosure                                 Injunctive Relief Only (non-
            Negligent Infliction of                         Quiet Title                                               harassment)
                   Emotional Distress                       Other Real Property (not eminent                     Mechanics Lien
            Other PUPD/WD                                   domain, landlord/tenant, or                          Other Commercial Complaint
 Non-PI/PD/WD (Other) Tort                                  foreclosure)                                              Case (non-tort/non-complex)
      Business Tort/Unfair Business                 U nlawful Detainer                                           Other Civil Complaint
          Practice (07)                                 Commercial (31)                                             (non-tort/non-complex)
      Civil Rights (e.g., discrimination,               Residential (32)                                Miscellaneous Civil Petition
          false arrest) (not civil                      Drugs (38)(if the case involves illegal             Partnership and Corporate
           harassment)(08)                                  drugs, check this item; otherwise,                   Governance (21)
      Defamation (e.g., slander, libel)                     report as Commercial or Residential)            Other Petition (not specified
          (13)                                      Judicial Review                                              above)(43)
      Fraud (16)                                        Asset Forfeiture (05)                                    Civil Harassment
      I ntellectual Property (19)                       Petition Re: Arbitration Award (11)                      Workplace Violence
      Professional Negligence (25)                      Writ of Mandate (02)                                     Elder/Dependent Adult
           Legal Malpractice                                Writ—Administrative Mandamus                              Abuse
           Other Professional Malpractice                   Writ—Mandamus on Limited Court                       Election Contest
             (not medical or legal)                              Case Matter                                     Petition for Name Change
       Other Non-PI/PD/VVD Tort (35)                        Writ—Other Limited Court Case                        Petition for Relief From Late
 Employment                                                      Review                                               Claim
      Wrongful Termination (36) Other                   Other Judicial Review (39)                               Other Civil Petition
           Employment (15)                                  Review of Health Officer Order
                                                            Notice of Appeal—Labor
                                                                 Commissioner Appeals
CM-010[Rev. July 1.20071                             CIVIL CASE COVER SHEET                                                                  Page 2 of 2

                                                                                                                                American LegalNel, Inc.
                                                                                                                                www.Forms Workllow.corn
